DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noriyuki et al. (JP2006117737A, translation).  
Regarding Claims 1, 4, and 6, Noriyuki’s Production Example 1 illustrates formation of polyglycerol.  The dimer component of the final product was 4.5%, the trimer component was 61.3%, and the tetramer component was 23.8%.  The pentamer or higher content was 10.4% (p. 14, [0077]).  Based on these values, a minimum of 89.6% of this product contains 2-5 glycerol repeating units.  A theoretical maximum of 100% contain 2-5 glycerol repeating units in the event that none of the “pentamer or higher” fraction contains more than 5 glycerol units.
Production Example 2 employs a polyglycerol formed according to Production Example 1.  A stearic acid ester was synthesized by reacting the polyglycerol with stearic acid.  55% of the final product had an esterification ratio of 80% or more (p. 14, [0078]).
Based on the data from Production Example 1, the product of Production Example 2 will contain a minimum of 49.28% of products containing 2-5 glycerol repeating units.  A theoretical maximum of 55% of products will contain 2-5 glycerol units.
According to the translation provided by the Applicant, Example 4 includes 40 wt% of polyethylene terephthalate (PET, Polyester A2; see Applicant’s translation of Table 1 and Noriyuki at p. 14, [0077]).  
Example 4 also includes 2.75 parts by weight of the product of Production Example 2 per 100 parts of a mixture of polyester resins (Applicant’s translation of Table 1).  This is equivalent to approximately 2.68 wt%.  Based on the data from Production Examples 1 and 2, a composition comprising 2.68 wt% of the product of Production Example 2 will include a minimum of 1.32% of a polyglycerol fatty acid ester based on stearic acid having a degree of esterification of at least 80% and comprising 2-5 glycerol units.  Such a composition will include a maximum of 1.47% of a polyglycerol fatty acid ester based on stearic acid having a degree of esterification of at least 80% and comprising 2-5 glycerol units.  
Stearic acid is recognized in the art as being a fatty acid with a chain length of 17 carbon atoms.  The range of 1.32-1.47 wt% falls within the claimed range of 0.1-5 wt% recited by Claim 1 and the range of 0.5-1.3 wt% recited by Claim 6.  A degree of esterification of at least 80% reads on the range of Claims 1 and 4.  Thus, Noriyuki’s Example 4 reads on Claims 1 and 6.
Regarding Claim 2, alternative fatty acids are disclosed by Noriyuki at page 6, [0033].  Exemplary alternative fatty acids include lauric acid (having a chain length of 11 carbon atoms), myristic acid (having a chain length of 13 carbon atoms), and palmitic acid (having a chain length of 15 carbon atoms).  
Regarding Claim 3, Noriyuki’s Production Examples lead to products containing 23.8% of the trimer (i.e. triglycerol ester).  Example 4 includes 2.75% of the additive as indicated above.  Thus, triglycerol esters comprise 0.65 wt% of Example 4.  Of those triglycerol esters, 55% have an esterification ratio of 80% or greater (p. 14, [0078]).  This indicates that the composition of Example 4 will include 0.52 wt% of triglycerol ester having an esterification ratio of 80% or greater.  Modification of Example 4 as discussed above will result in a composition which reads on Claim 3.
Regarding Claim 5, Noriyuki does not disclose the claimed thermal stability properties.  Nevertheless, the modified polyglycerol fatty acid ester applied to Claim 1 above is chemically identical to the claimed additive.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of anticipation has been established.  See MPEP 2112.01.
Regarding Claims 7, 10, and 11, Noriyuki teaches a method for making the composition described above by combining the PET and additive in a kneading machine such as an extruder, mixer, or kneader.  Use of Noriyuki's polyglycerol fatty acid ester leads to improved releasability during molding (Abstract).  This indicates that the additive has a lubricating effect on the surface of a molding during processing.  
Noriyuki does not disclose that the composition exhibits reduced torque and surface friction as claimed.  Nevertheless, Noriyuki teaches process steps identical to those recited in the claims, and Noriyuki as applied to Claim 1 above results in a product identical to that which results from the claimed method.  Therefore, employing this method to produce a modified product as applied to Claim 1 above will necessarily result in reduced torque and surface friction as claimed.
Regarding Claim 8, as indicated above, Noriyuki’s examples include stearic acid which has a chain length of 17 carbon atoms.
Regarding Claim 9, Noriyuki’s Example 4 teaches toward products which include 0.52 wt% of triglycerol ester having an esterification ratio of 80% or greater as discussed above with respect to Claim 3.
Regarding Claim 12, Noriyuki discloses that the polyester may be polypropylene terephthalate (i.e. polytrimethylene terephthalate) (p. 4, [0025]).
Regarding Claim 13, as indicated above, Noriyuki teaches an esterification ratio of 80% or greater.
Regarding Claim 14, Noriyuki teaches process steps identical to those recited in the claims, and Noriyuki as applied to Claim 1 above results in a product identical to that which results from the claimed method.  Therefore, employing this method to produce a modified product as applied to Claim 1 above will necessarily result in the claimed thermal stability.
Regarding Claim 15, Noriyuki teaches packaging materials (p. 18, [0094]).
Regarding Claim 16, Noriyuki does not expressly disclose food, beverage, cosmetic, or medical packaging.  Nevertheless, these limitations are drawn to an intended use or field of use and do not in any way limit the form or structure of the claimed packaging material.  Therefore, Noriyuki's packaging material reads on Claim 16. 
Pertinent Prior Art

Junichi et al (WO 2012/147871, translation) teaches a thermoplastic resin comprising polybutylene terephthalate (PBT); PET; and 0.05-5 parts by mass of a polyglycerol fatty acid ester (equivalent to approximately 0.05-4.76 wt%).  The fatty acid is bound to all hydroxy groups in the polyglycerol (i.e. 100% degree of esterification) (Abstract).  Triglycerol yields products which are superior in volatility and bleed out resistance (p. 5, [0021]).  Exemplary fatty acids used in the polyglycerol fatty acid ester include higher fatty acids such as stearic acid (having 18 carbon atoms), behenic acid (having 22 carbon atoms), and montanic acid (having 28 carbon atoms) (p. 5, [0022]).  
Junichi also teaches mixing the polyester and additive (p. 9-10, [0036]).  Junichi's polyglycerol fatty acid ester forms an outer lubricating film on the surface of molded articles at the time of molding (p. 5, [0020]).  This describes an additive which acts as a lubricant during processing.
Doi (US 2013/0309500) teaches a PBT resin comprising 0.01-5.0 parts (equivalent to approximately 0.01-4.76 wt%) of a saturated fatty acid ester of polyglycerol (Abstract).  The fatty acid used to esterify the polyglycerol most preferably contains 22 carbon atoms (p. 3, [0041]).  Nagai's polyglycerol fatty acid ester is illustrated in formula (I) at page 3, [0040].  Based on the definition for the variable R1, Nagai's product is 100% esterified.  The composition may also include an additional polyester such as PET (p. 3, [0038]).  An additional resin such as polyethylene terephthalate or polytrimethylene terephthalate may be present (p. 3, [0038]). The composition may be formed by a method wherein the components are melted, kneaded, and extruded (p. 6, [0066]).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S JONES JR/           Primary Examiner, Art Unit 1762